DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendment
A reply was filed 07/01/2021. The amendments to the claims, abstract and title have been entered. The objection to the title and Abstract have been withdrawn. 
Applicant’s arguments with respect to the 35 U.S.C 112b rejections have been fully considered and are persuasive. The 35 U.S.C 112b rejections have been withdrawn. 

REJOINDER 
Previously withdrawn claims 12-14 depend on an allowable claim.  Thus, claims 12-14 have been rejoined and allowed. 
Claims 1-17 are allowed over the prior art of record.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or suggest a transmitter device comprising the structural combination of a neutron detector, an oscillator circuit and an antenna in the manner recited in claims 1 and 17, where the oscillator circuit comprises a switch electrically connected to the neutron detector and moveable based on the neutron detector, where the antenna is . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563.  The examiner can normally be reached on Monday -Fridays 7:30 - 4:30 PT. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646